Citation Nr: 0835589	
Decision Date: 10/16/08    Archive Date: 10/27/08

DOCKET NO.  04-28 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

2. Entitlement to service connection for weakness, joint 
pain, numbness/tingling, and flu-like symptoms, to include as 
due to an undiagnosed illness.

3. Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

4. Entitlement to service connection for a dry cough, 
dizziness and asthma-like symptoms, to include as due to an 
undiagnosed illness.

5. Entitlement to service connection for depression and high 
irritability, to include as due to an undiagnosed illness.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1990 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  The veteran relocated and now resides 
in Washington State.  

The Board remanded this case in August 2006 for further 
development.  It returns now for appellate consideration.  
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

In a July 2008 statement, the veteran alleged he has 
additional disabilities due to his service in the Persian 
Gulf.  Claims for service connection for a skin condition, 
sleep disturbances, a gastrointestinal disorder, a 
cardiovascular disorder, abnormal weight loss, impotence, a 
genitourinary disorder, and a testicular disorder, are 
REFERRED to the RO for initial consideration. 




REMAND

The Board previously remanded this case for evidentiary 
development, including obtaining the veteran's VA treatment 
records from 2002 to the present and providing the veteran a 
VA examination.  While these instructions have been 
completed, the Board must, unfortunately, remand this case 
yet again.

In response to the June 2008 Supplemental Statement of the 
Case, the veteran submitted in July 2008 a large number of 
authorized release forms for various doctors and medical 
facilities that have treated him since 2002.  Many of these 
records are not presently associated with the claims file.  
Accordingly the Board must remand to assure an adequate 
record on review and comply with VA's duty to assist.  See 
Loving v. Nicholson, 19 Vet. App. 96 (2005).  

As in the Board's prior remand, the Board observes that the 
veteran has been receiving treatment from VA on an ongoing 
basis.  The records on file reflect treatment through 
September 2006.  To correctly assess the veteran's current 
disability, all records of treatment from September 2006 to 
the present must be considered.  Therefore, those records 
must be obtained for the file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain such records as 
are available from the various doctors and 
medical facilities identified by the 
veteran's authorized release forms, 
submitted in July 2008.  All efforts to 
obtain these records should be fully 
documented.  Should the records not be 
obtained, the veteran should be notified 
of this fact.

2.  Obtain the veteran's VA medical 
records for treatment concerning his 
complained of disabilities from September 
2006 to the present.  All efforts to 
obtain VA records should be fully 
documented, and the VA facility must 
provide a negative response if records are 
not available.

3.  Then, after ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), have been 
completed, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




